DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 and 04/06/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 17 and its dependents are indefinite because it is not clear whether claims 1 and 17 are drawn to the sub-combination of a package for containing and dispensing at least one article (i.e. said article is elastically deformable and other corresponding structures), or whether the claim is drawn to the combination of a package and at least one article.  This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 2  Clarification of the scope of claims are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalvelage (5,323,907).
As to claim 1, Kalvelage discloses a package (10, Figure 1) comprising a base sheet (12) having at least one depression (17)  formed therein for containing an article, the depression having an opening (Figure 4 shows the blister having plurality of depressions with opening),  a lid sheet (13) attached to said base sheet to cover the opening of said at least one depression (Figure 6, column 5, lines 49-51 teaches the lid sheet is secured to the backing sheet by adhesive); a reinforcing sheet (16) attached to the lid sheet at a side opposite from said base sheet, said reinforcing sheet having at least one cut-out section (19) that overlaps with but offsets from the opening of said 
As to claim 3, Kalvelage further discloses said article has a shape (circular shape as shown in Figure 12 or oval/capsule shape as shown in Figure 8) configured for passing through said cut-out section of the reinforcing sheet without being cut by the ledge.  
As to claim 4, Kalvelage further discloses the base sheet (12) is made of transparent thermoplastic polymer such as polyvinyl chloride or polyethylene terephthalate (column 3, lines 23-26).
As to claim 7, Kalvelage further discloses said depression is deformable so that it deforms downwardly toward the opening when an external force is applied to said depression (Figure 9-11).
As to claim 8, Kalvelage further discloses the depression has a dome shape (Figures 9-11).
As to claim 11, Kalvelage further discloses the reinforcing sheet comprises paper (column 3, lines 55-59 discloses cardboard or paper product can be use for the reinforcing sheet 16).


    PNG
    media_image1.png
    217
    432
    media_image1.png
    Greyscale
  

As to claim 15, Kalvelage further discloses an additional reinforcing sheet (15) attached to said base sheet at a side opposite from the lid sheet, said additional reinforcing sheet (15) comprising at least one additional cut-out (18) section configured for accommodating said at least one depression therein.  
As to claim 16, Kalvelage further discloses said reinforcing sheet (16)  and said additional reinforcing sheet (15) are formed by a single sheet that is folded over (Figure 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalvelage (5,323,907) in view of Shin et al (2011/0100855).
Although it is not clear whether applicant is properly claiming the product or not (see above 112th rejection).  For the purpose of complete examination, examiner still provide a rejection.  
As to claims 2 and 18, Kalvelage does not disclose the article is elastically deformable.  Nevertheless, Shin discloses a blister package for holding plurality of products.  The product may include hard candies, gummy candies, chewing gum, chewy candy, etc [0017].  With those product sample as claimed by Shin, gummy candies, chewing gum or chewy candy are all capable of being elastically deformable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articles store within the package of Kalvelage with gummy candies, chewing gum or chewy candy as taught by Shin to provide blister package for individually packaged chewing product or gum product.

s 6, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalvelage (5,323,907).
As to claims 6 and 17, Kalvelage discloses a package (10, Figure 1) comprising a base sheet (12) having at least one depression (17)  formed therein for containing an article, the depression having an opening (Figure 4 shows the blister having plurality of depressions with opening),  a lid sheet (13) attached to said base sheet to cover the opening of said at least one depression (Figure 6, column 5, lines 49-51 teaches the lid sheet is secured to the backing sheet by adhesive); a reinforcing sheet (16) attached to the lid sheet at a side opposite from said base sheet, said reinforcing sheet having at least one cut-out section (19) that overlaps with but offsets from the opening of said depression (best seem in Figure 8 which the irregular shape of the opening overlap part of the depression and also blocking part of the depression) so that a portion of the reinforcing sheet forms a ledge (ledge can be seem in Figure 8-10) near the opening of said depression for cutting the lid sheet and releasing the article from said depression (as seem in Figure 10, when a force is press onto the blister portion of the package, the article being push against the lid sheet and the ledge is cutting the lid sheet so the article can dispense through lid sheet and the opening).  However, Kalvelage does not disclose base sheet has a depression thickness that is no more than about 3/5 of its base thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the package of Kalvelage so the base sheet has a depression thickness that is no more than about 3/5 of its base thickness because the selection of the specific thickness such as disclosed by Kalvelage or as claimed would have been an obvious matter of design choice and since such a modification would MPEP2144.04IV(A).
As to claim 19, Kalvelage further discloses said ledge comprises a sharp edge (sharp edge is shown in Figure 9-11 and Figure 9 with annotate above).
As to claim 20, Kalvelage further discloses the package is a blister pack (blister pack as shown in Figure 5)
Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalvelage (5,323,907) in view of in view of Tom et al (2011/0266189).
As to claims 5, 9 and 10, Kalvelage does not disclose said base sheet has a base thickness of about 100 microns to about 1000 microns, the lid sheet comprises a material selected from the group consisting of aluminum foil; aluminum laminates; polyester laminate; polyester/aluminum laminates; paper; paper/aluminum laminates; and combinations thereof and the lid sheet has a thickness ranging from about 12 microns to about 30 microns.  Nevertheless, Tom discloses a blister package (10) comprises base sheet (forming layer 24) and lid sheet (lidding layer 38), the base sheet has a base thickness of about 100 microns to about 1000 microns (Tom discloses that the forming layer has a thickness about 50-500 micron [0008], the range of the thickness of the base sheet is partly overlap with the claimed thickness, i.e., 500 microns is in between the range of 100 microns to 1000 microns), the lid sheet comprises a material of aluminum or aluminum laminates ([0037] discloses the material use for foil layer that is preferably aluminum base with adhesive film layer)  and the lid sheet has a thickness ranging from about 12 microns to about 30 microns (Tom discloses that lidding layer in the range of about 25 to 140 microns [0008], which the In re Aller, MPEP2144.05(I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kalvelage (5,323,907) in view of in view of Mellon (5,954,202)
As to claim 12, Kalvelage does not disclose the reinforcing sheet has a thickness of about 0.7 mm to about 1.5 mm.  Nevertheless, Mellon discloses a blister package (54 and 58) the blister package further discloses reinforcing sheet (2) protect the top and bottom surface of the blister package (Figure 2), the reinforcing sheet comprises a paperboard within the thickness range of 0.008 to 0.028” in thickness.  The higher range of the paperboard 0.028” is equivalent to 0.7112 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the reinforcing sheet of Kalvelage with the reinforcing sheet with a thickness of 0.7223 mm (0.028”) as taught by Mellon to provide sufficient strength to protect the bending of the blister package from outside forces.  Furthermore, since the In re Aller, MPEP2144.05(I).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalvelage (5,323,907) in view of in view of Burridge (20030034271).
As to claim 14, Kalvelage does not disclose the edge is serrated.  Nevertheless, Burridge discloses a blister package with internal ejector punch (220) use to break the membrane that covers the blister (210), the edge of the punch can be flat, serrated or any desired cutting shape or configuration [0066].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharp edge of Kalvelage with serrated configuration as taught by Burridge to assist the piercing of the lid sheet from the outside.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736